Wells, J.
The relation, which is essential to the offence charged in this indictment, is that of clerk, agent, or servant by virtue of some contract or employment other than that of apprenticeship. The recitals, in the several counts of the indictment, set forth such a relation to the three persons whose joint property was alleged to have been appropriated by the defendant.
If he was an apprentice to one of them, the question would arise whether the property was intrusted to him in that capacity, or whether he received it by virtue of some other employment by the three owners. But that would be a question, of fact to be determined upon the evidence. It is not necessary to negative such a relation in the indictment, any further than it is negatived by the affirmative allegation of the relation, other than of apprenticeship, to the three owners of the property.
Like considerations apply to the allegation that the defendant appropriated the property without the consent of the owners. If the consent of one of the three owners was given and was such as to bind the three, it was the consent of all the owners, and is negatived by the allegation in the indictment.
The motion to quash was rightly overruled, and there must be

Judgment on the verdict.